Title: To George Washington from De Grasse, 12 June 1789
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George



My General,
Port au Paix [Saint-Domingue] June 12th 1789.

Since the Letter with which I have been honored from your Excellency, I have determined to ask leave of the Court to visit my estate, and to request permission of you to go & present my respects to you, and to beseech you by the friendship with which you have honored my father to have the goodness to give a proof of it to my family, who will preserve it with as much care as I shall seek to merit your esteem & friendship by my services. If you blame me, my General, yet pardon me, and grant, I beseech you, my request.
I have seen in the Saloon of M. de Rochambeau your portrait; I have viewed it a thousand times with a desire to possess it, and I have almost thought of asking him to permit me to take a copy of it; but I have never dared to make this request lest it should displease him, for of such a present one ought to be jealous, at least I should be highly so. grant me this favor in the name of the friendship which you had for my father—and of the confidence which your Excellency placed in him.
This mark of your Goodness, joined to the honorable testimonies with which your Excellency & the United States of America have gratified my father, will be a lasting & respectable deposit ⟨in⟩ my family.
Deign to join to your goodness permission for me to come

and declare personally the sentiments of profound respect with which I have the Honor to be my General, Your Excellency’s most Hbe & most Obedt Ser.

Le Cte auguste De Grasse

